United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1572
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Johnny Vega,                             * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 21, 2009
                                 Filed: July 24, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Johnny Vega appeals the 188-month prison sentence the district court1 imposed
after he pleaded guilty, pursuant to a plea agreement, to a drug-possession charge. His
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Vega’s sentence, which is at the low end of the
applicable advisory Guidelines range, is greater than necessary to meet federal
sentencing goals and is therefore unreasonable.



      1
      The Honorable Richard G. Kopf, United Stated District Judge for the District
of Nebraska.
       We conclude that Vega’s challenge to his sentence is foreclosed because he
agreed in the plea agreement to a sentence at the low end of the applicable Guidelines
range. See United States v. Reyes-Contreras, 349 F.3d 524, 525 (8th Cir. 2003) (per
curiam) (defendant could not challenge sentence on appeal because he received
precisely what he bargained for in plea agreement); United States v. Nguyen, 46 F.3d
781, 783 (8th Cir. 2005) (“A defendant who explicitly and voluntarily exposes himself
to a specific sentence may not challenge that punishment on appeal”). In any event,
Vega’s sentence is not unreasonable. See United States v. Toothman, 543 F.3d 967,
970 (8th Cir. 2008) (within-Guidelines-range sentence is presumptively reasonable
on appeal); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (discussing
appropriate considerations at sentencing).

       Accordingly, we grant counsel’s motion to withdraw, and we affirm. See 8th
Cir. R. 47B.
                      ______________________________




                                         -2-